GrODCHAUX, J.
This is an appeal by a garnishee from a judgment pro confesso taken against it for having failed to answer, within the time prescribed by law, the interrogatories propounded to it in connection with the garnishment process, and the plaintiff moves to dismiss the appeal on the ground that the judgment having been rendered during vacation — namely, September 27, 1909 — the appeal should have been preceded by formal petition and order for appeal and service of citation upon plaintiff and not, as is the case here, by simple motion for an appeal and order thereon and without service of citation upon plaintiff.
The motion is not well founded. Under Act 4 of 1896, which fixes the terms of the Civil District Court, the Court is open for issuing all writs during the summer *266vacation months, and it has been recently held that where, during vacation, but while in open session, the Court renders judgment upon a writ, an appeal from such judgment may be granted under like circumstances, in the same manner and with the same formalities as if granted during regular term time.
January 10, 1909.
State ex rel. Robert N. Bush vs. Paula Trahan, Widow of Charles Adolph, decided November 2, 1909; Sou. Rep., p. —.
The motion to dismiss the appeal is accordingly overruled.
Motion to dismiss overruled.